Title: To Thomas Jefferson from Thomas L. Winthrop, 26 August 1805
From: Winthrop, Thomas L.
To: Jefferson, Thomas


                  
                     Sir, 
                     Boston Augst. 26th. 1805.
                  
                  In conformity with your desire, signified to me by Genl. Dearborn, I have caused to be put on board a Vessel bound to Petersburgh, to the address of Messrs. Gibson & Jefferson of Richmond, the Marble Statue of which Mr. Bowdoin solicited your Acceptance.
                  It will afford me much satisfaction to be honored with your Commands, if at any time I can be useful to you here. 
                  With great respect I am Sir, Yr. Obedt. hble Servt.
                  
                     Thos. L. Winthrop 
                     
                  
               